Case 9:20-cv-82318-RAR Document 19 Entered on FLSD Docket 02/25/2021 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISION

                                 CASE NO: 20-CIV-82318-RAR

  LEVIATHAN SECURITY GROUP, INC.,

  Plaintiff,
  v.

  LEVIATHAN DEFENSE GROUP LLC
  D/B/A LEVIATHAN SECURITY SOLUTIONS, and
  MICHAEL W. BIRD, JR.,

  Defendants.
  __________________________________________/

                  JOINT PROPOSED ORDER SCHEDULING MEDIATION

          Pursuant to the Court’s Order Setting Jury Trial Schedule, Requiring Mediation, and

  Referring Certain Matters to Magistrate Judge [D.E. 16], the Parties, by and through undersigned

  counsel, hereby file their Joint Proposed Order Scheduling mediation. See Exhibit “A” Proposed

  Order Scheduling Mediation.



          Respectfully submitted,

          Dated February 25, 2021

   DICKINSON WRIGHT PLLC                           PERETZ CHESAL & HERRMANN, P.L.
   350 East Las Olas Boulevard, Suite 1750         1 S.E. 3rd Avenue, Suite 1820
   Fort Lauderdale, Florida 33301                  Miami, Florida 33131
   Phone: 954-991-5420                             T: 305-341-3000 |
   Fax: 844-670-6009                               F: 305-371-6807

   /s/ Catherine F. Hoffman                        /s/Michael B. Chesal
   Catherine F. Hoffman, Esq.                      Steven I. Peretz, Esq.
   Florida Bar Number: 828459                      speretz@pch-iplaw.com
   choffman@dickinsonwright.com                    Florida Bar No. 329037
   Vijay G. Brijbasi, Esq.                         Michael B. Chesal, Esq.
   Florida Bar No.: 15037                          mchesal@pch-iplaw.com
Case 9:20-cv-82318-RAR Document 19 Entered on FLSD Docket 02/25/2021 Page 2 of 2




   vbrijbasi@dickinsonwright.com                      Florida Bar No. 775398
   Counsel for Plaintiff                              Alberto Alvarez, Esq.
                                                      aalvarez@pch-iplaw.com
                                                      Florida Bar No. 106859
                                                      Counsel for Defendants



                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 25th day of February, 2021, I electronically filed the
  foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing
  is being served this day upon all counsel of record via transmission of Notices of Electronic
  Filing generated by CM/ECF to the following party:
  Steven I. Peretz, Esq.       speretz@pch-iplaw.com          Florida Bar No. 329037
  Michael B. Chesal, Esq.      mchesal@pch-iplaw.com          Florida Bar No. 775398
  Alberto Alvarez, Esq.        aalvarez@pch-iplaw.com         Florida Bar No. 106859
  Peretz Chesal & Herrmann, P.L.
  1 S.E. 3rd Avenue, Suite 1820
  Miami, Florida 33131
  T: 305-341-3000 | F: 305-371-6807
  Counsel for Defendants

                                                              /s/ Catherine F. Hoffman
                                                              Catherine F. Hoffman, Esq.
                                                              Florida Bar Number: 828459




                                                  2
  4814-9578-8248 v3 [95302-1]
